Citation Nr: 1827365	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES


1.  Whether new and material evidence has been presented to reopen a claim of service connection for a groin disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for bilateral shin splints.

6.  Entitlement to service connection for a skin disorder to include skin sensitivity of the hands due to sun stroke and as due to Persian Gulf exposure.

7.  Entitlement to an extraschedular rating for degenerative disc disease of the lumbar spine, currently rated as 40 percent disabling.

8.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol use.

6. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

7. Service connection for left knee disorder.

8. Service connection for right knee disorder.

9. Service connection for erectile dysfunction


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to April 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2012, January 2013, and March 2014 by the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota.  

In February 2016, the Board rendered determinations as to the issues of earlier effective date for the grant of service connection for PTSD and a low back disorder, and entitlement to increased initial ratings for low back disability and bilateral lower extremity radiculopathy.  The Board remanded the issues of service connection for a right knee disorder, a left knee disorder, bilateral hearing loss, and residuals of a traumatic brain injury (TBI); entitlement to an initial rating higher than 70 percent for PTSD; entitlement to an extraschedular rating for low back disability; and entitlement to a TDIU.  In August 2016, the Veteran was granted service connection for residuals of a TBI; thus resolving that matter.

The issues of service connection for bilateral knee disabilities and for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In November 2012, the RO denied service connection for groin muscle injury.  The Veteran did not appeal.

2.  Evidence submitted since the RO's November 2012 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not raise a reasonable possibility of substantiating the claim of service connection for a groin injury.

3.  Hypertension is attributable to service.

4.  A headache disorder is attributable to service.

5.  Bilateral hearing loss was not manifest during service or within one year of service and the Veteran does not have bilateral hearing loss which is otherwise attributable to service.  

6.  The Veteran does not have bilateral shin splints.

7.  A skin disorder is not attributable to service.

8.  The symptomatology associated with the Veteran's service-connected degenerative disc disease of the lumbar spine is contemplated by the current schedular rating.

9.  The Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, but does not result in total occupational and social impairment.

10.  The evidence does not show that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The RO's November 2012 rating decision which denied service connection for groin muscle injury is final.  38 U.S.C. § 7105 (2012).

2.  New and material evidence has not been received since the RO's November 2012 rating decision; thus, the claim of service connection for a groin disability is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  Hypertension was incurred in active service.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2017).

4.  Tension headaches were incurred in active service.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2017).

5.  Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred or aggravated therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2017).  

6.  Bilateral shin splints were not incurred or aggravated in active service.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2017).

7.  A skin disorder was not incurred or aggravated in active service.  38 U.S.C. §§ 1101, 1110, 1117 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306, 3.317 (2017).

8.  The criteria for an extraschedular evaluation for degenerative disease of the lumbar spine have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321 (b)(1), 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5235-5243 (2017).

9.  The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

10.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

New and Material

In a November 2012 rating decision, service connection for groin muscle injury was denied.  A notice of disagreement was not received within the subsequent one-year period.  Further, additional pertinent evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's November 2012 rating decision is final.  38 U.S.C. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

With regard to the claim of service connection for a groin disability, no new and material evidence has been received since the Veteran has not submitted evidence of a current groin diagnosis to include as attributable to service and/or of an undiagnosed illness related to a groin diagnosis.  Thus, there is not sufficient new and material evidence to warrant a reopening of the claim of service connection for a groin disability.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, hypertension and sensorineural hearing loss, will be presumed to have been incurred in or aggravated by service if manifested to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under legislation specific to Persian Gulf War veterans, service connection may also be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more during a presumptive period.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1). 

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (C) any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants presumptive service-connection.  38 U.S.C. § 1117 (a)(2); 38 C.F.R. § 3.317 (a)(2)(i).

Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2021, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317 (a)(1).  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317 (a)(4). 

Compensation shall not be paid, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or events that occurred between the appellant's most recent departure from active duty in the Southwest theater of operations during the Persian Gulf war and the onset of the illness; or if there is affirmative evidence that the illness is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (c). 

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Hypertension

STRs reflect an undiagnosed notation of hypertension in dental records.  The Veteran also demonstrated consistently elevated systolic pressure, although below 160.  On separation, elevated systolic hypertension, asymptomatic, was also noted.

In February 2015, the Veteran was afforded a VA examination.  The Veteran had hypertension at that time.  The examiner opined that it is less likely the Veteran's current hypertension was caused by, secondary to, or incurred in military service; it is less likely the Veteran's current hypertension had its first manifestation during military service.  It is less likely the Veteran's hypertension is due to or the result of his PTSD; and it is less likely the Veteran's hypertension was aggravated beyond its natural progression by PTSD.

The Board finds that the VA examiner provided insufficient rationale as to the question of whether his hypertension was initially manifest during service given the inservice findings.  The Board finds that in affording the Veteran all reasonable doubt, service connection for hypertension is warranted.

Headaches

The Veteran suffered several TBIs during service and is service-connected for residuals thereof.

The Veteran was examined by VA in March 2016.  The examiner opined that the current headaches are less likely as not incurred in or caused by a specific exposure event experienced by him during service in Southwest Asia that occurred in 2006-2007.  The rationale was that the STRs were silent for chronic or migraine headaches during that time.  The examiner noted your situational stress could have been the cause of the headaches during that period of time.  The examiner also noted that the Veteran's excessive drinking was a contributing factor for the headaches.

In July 2016, he was examined by VA again and the examiner clarified that the Veteran has tension headaches which are not migraines and which are not due to (or part of) the TBI's; however, the examiner indicated that the Veteran had experienced these chronic moderate headaches of the tension type since 2005.  

Thus, the Veteran's tension headaches were initially incurred in service and service connection is warranted.

Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

The service treatment records (STRs) do not reveal hearing loss within VA's parameters.  

On an October 2012 VA examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
20
25
LEFT
25
25
30
25
29

Speech discrimination in both ears was 90 percent.  However, the examiner noted that the use of the speech discrimination score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that made combined use of puretone average and speech discrimination scores inappropriate.

The examiner indicated that the Veteran reported inservice noise exposure from jet engines, gunfire, and heavy vehicles; his hearing thresholds were normal for VA purposes, with a clinically mild hearing loss AD (right ear) at 250-2000 Hertz, and this would not affect speech understanding.  He had normal hearing upon entrance and separation from the military, with no significant changes to hearing thresholds.  Thus, the examiner opined that any current hearing impairment was not related to service.

Following remand by the Board, in July 2016, the Veteran was afforded another VA 

examination.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
15
LEFT
15
15
20
15
15

The Veteran had speech decimation scores of 100 percent in each ear and was found to be appropriate on this testing.

The examiner indicated that the inservice ear examination revealed normal hearing sensitivity, in both ears. The current examination also documented normal hearing sensitivity, in both ears.

Although the first VA examination did demonstrate hearing loss per puretone thresholds, the examiner also indicated that the Veteran's speech discrimination results were unreliable.  Further, the examiner was of the opinion that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  The second VA examination which indicated that all testing was appropriate determined that the Veteran does not have current hearing loss and hearing impairment for VA purposes per 38 C.F.R. § 3.385. 

The VA examination opinions, rendered by medical professionals, are afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached)

The Board has considered the Veteran's own opinion that his hearing loss resulted from inservice acoustic trauma.  However, as a lay person in the field of medicine, his opinion is outweighed by the VA medical opinions of record, particularly the most recent examination which considered all prior evidence of record.  Further, the Veteran is competent to report that he has difficulty hearing, but is not qualified to state his exact Hertz levels.  The audiologists are so qualified.  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).

Therefore, the Board finds that in considering the most probative evidence of record, bilateral hearing loss was not shown during service or within one year of discharge and the Veteran does not have hearing loss disability which is attributable to service.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Bilateral Shin Splints

The Veteran did not have shin splints diagnosed during service or after service.  When examined in January 2013 and July 2016, bilateral shin splints were not shown.  

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  Absent a current diagnosis, service connection is not warranted.

The Veteran does not have bilateral shin splints.  Therefore, in the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection is not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Skin Disorder

The STRs are negative for any skin disorder.

In February 2015, the Veteran was afforded a VA examination.  At that time, he reported that in 2002 during basic training he was out of the sun and he had an adverse reaction to the sun in the form of accentuated sunburn on exposed areas.  He was treated with IV therapy and rehydration and the skin cleared.  Currently, he related that his skin is sensitive in overexposed areas and he pointed to his hands.  He said that with hot weather he will get scaly red blotches which come and go mostly in the summer.  The sun aggravated it.  The rash was not present at this time.  The examiner indicated that the Veteran does not have any visible skin conditions at this time.  The examiner opine that it is less likely the Veteran has an acute or chronic skin condition; it is less likely the Veteran has any skin or rash condition incurred in or caused by environmental hazards as there is no documentation of rash or problems with environment and it is less likely the Veteran has a skin condition at this time that had its first manifestation in service. 

In February 2015 and July 2016, the Veteran was afforded VA Gulf War examinations, but the Veteran did not have any undiagnosed conditions related to the skin.

The Board is cognizant of the intermittent nature of some skin disorders.  See generally Ardison v. Brown, 6 Vet. App. 405 (1994); however, the Veteran described an episode of sunburn which resolved over 15 years ago.  Although the Veteran is competent to report skin sensitivity, the VA examiner's opinion that the Veteran does not currently have a skin disorder which was initially manifest during service, is otherwise related to service, or which is currently present, is more probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Accordingly, service connection is not warranted for a skin disorder.

Extraschedular Rating for Lumbar Spine

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321 (b)(1) (2015).

In February 2016, the Board determined that prior to February 26, 2014, a rating higher than 20 percent for a low back disability was denied; and effective February 26, 2014, a 40 percent rating for low back disability was granted.  There is no record that the Veteran appealed the Board's decision to the Court.  Thus, the issue decided therein is final.  The Board, however, remanded the issue of whether entitlement to an extraschedular rating was warranted for the low back disability. 

The Board considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Throughout the appeal, considering the Veteran's pain and corresponding functional impairment, including flare-ups, of his low back degenerative disc disease was characterized by functional limitation consisting of limitation of motion, pain, and other factors per DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, 38 C.F.R. §§ 4.40 and 4.45 directs that the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Veteran was assigned ratings under Diagnostic Code 5235-5243 pursuant to the limitation of motion criteria and with consideration of the aforementioned pertinent factors.  Possible neurological impairment and incapacitating episodes were also considered.

With regard to the first step of the Thun analysis, the Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology in terms of his low back disability.  In addition, there is a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Moreover, even if the Board could find that step one of Thun had been satisfied and the symptoms associated with the low back disability are not contemplated by the rating criteria, exceptional factors such as frequent hospitalization or marked interference with employment have not been demonstrated.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran has not had frequent hospitalization and as discussed below, marked interference with employment was not shown as he is working for a government agency and has not been missing work.  

While the Veteran's low back disability impacts employment, the evidence does not show that his situation is so unusual or exceptional to warrant an extraschedular rating.  The rating criteria are designed to compensate veterans for time lost from work.  See 38 C.F.R. § 4.1.  Thus, the assigned ratings for the low back are meant to represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the disability and its residuals in a civil occupation.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Id.  Absent evidence of marked interference with employment beyond the level of economic impairment contemplated by the disability rating assigned, the second step of the Thun test is not met.

The Board notes that the Federal Circuit held that the combined effects of a Veteran's service-connected disabilities must also be considered in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this regard, the Federal Circuit observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  However, in this case although there are additional service-connected disabilities, they are also adequately represented and the associated symptomatology is adequately contemplated by the respective assigned ratings.  Again, there have not been frequent hospitalizations of marked interference with employment.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, entitlement to an extraschedular rating pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Rating for PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 . 

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board on August 8, 2014, therefore the claim is governed by DSM-5.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  Although in this case, the DSM-IV was in use at the time the some of the medical entries of record were made, the Board will not use the GAF scores to assign a psychiatric rating in this case as the DSM-5 applies.

The Veteran has been assigned a 70 percent rating for PTSD.  The Veteran does not meet the criteria for a 100 percent rating.  

A 100 percent rating is not warranted because the Veteran's PTSD was not productive of total occupational and social impairment.  Although the Veteran has been examined by VA, at no time during the claim has he been totally occupationally impaired.  He is employed as a government employee and has been for a decade.  He reported that he does not take a lot of leave except for appointments and being late to work a half hour to an hour periodically through the month.  On examination, it was noted that the Veteran continues, even with the significant alcohol use and mood disturbance, to attend work and denies having any significant adverse impact on his work environment.  He lacks motivation at times and struggles with sleep, but continues to meet work expectations.  See July 28, 2016 VA examination.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 70 percent for PTSD.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  The Veteran meets the schedular criteria for a TDIU.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  It was not necessary for the rating board to refer this case for extraschedular consideration.  The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disability, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As noted, the Veteran has been working for the same employer for a decade and is able to perform at work.  Therefore, the record does not establish unemployability.  Thus, a TDIU rating is not warranted.










							(Continued on the next page)

ORDER

The application to reopen the claim of service connection for groin disability is denied.  

Service connection for hypertension is granted.

Service connection for tension headaches is granted.

Service connection for bilateral hearing loss is denied.

Service connection for bilateral shin splints is denied.

Service connection for a skin disorder is denied.

Entitlement to an extraschedular evaluation for degenerative disease of the lumbar spine is denied.

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is denied.


REMAND

Bilateral Knees

The Veteran has been afforded VA examinations which document that the Veteran has bilateral knee pain and limitation of motion.  The limitation of motion has been likely attributed to obesity.  However, pain (arthralgia) has also been attributed to service; however, since the Veteran does not have a diagnosis, it is unclear if service circumstances play any etiological role in current knee pain.  At the time that the Veteran's claim was denied, pain without an underlying diagnosis was insufficient to grant a claim.  However, in Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018), the Federal Circuit found that the term "disability" as used in 38 U.S.C. § 1110 "refers to the functional impairment of earning capacity, not the underlying cause of said disability," and held that "pain alone can serve as a functional impairment and therefore qualify as a disability."  Thus, where pain alone results in functional impairment, even if there is no identified underlying diagnosis, it can constitute a disability.  Therefore, it must be determined if the Veteran's pain is due at least in part to a service-related incident and, if so, it that pain reaches the level of functional impairment of earning capacity.

Erectile Dysfunction

With regard to erectile dysfunction, the Board finds that a VA medical opinion should be obtained to determine if this condition is secondary to PTSD with alcohol use, to include on the basis of aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral knee impairment.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current bilateral knee impairment had its clinical onset during service or is related to any in-service disease, event, or injury.  It must be determined if the Veteran's bilateral knee pain is due at least in part to a service-related incident and, if so, it that pain reaches the level of functional impairment of earning capacity.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.   

2.  Obtain a VA medical opinion with regard to erectile dysfunction by an examiner who has reviewed the record.  Based on a review of the record, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that erectile dysfunction is proximately due to, or the result of, the service-connected PTSD with alcohol use.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that erectile dysfunction is permanently aggravated by the Veteran's service-connected PTSD with alcohol use.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


